The defendants were indicted for an assault with a deadly weapon with intent to kill and the infliction of serious injury not resulting in death in breach of C. S., 4214. The jury returned for their verdict, "Guilty of an assault with a deadly weapon." From the judgment pronounced the defendants appealed.
The defendants entered of record a number of exceptions addressed to the admission and exclusion of evidence and the instructions given the jury. We have examined each of them and find no reversible error.
No error.